IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MATTHEW GODSEY, et a/., on

behalf of themselves and others

similarly situated

Case No. 3:19-cv-107

JUDGE WALTER H. RICE

Plaintiffs,
V.
AIRSTREAM, INC.,

Defendant.

 

DECISION AND ENTRY SUSTAINING PLAINTIFFS’ PRE-DISCOVERY
MOTION FOR CONDITIONAL CLASS CERTIFICATION AND COURT-
SUPERVISED NOTICE TO POTENTIAL OPT-IN PLAINTIFFS
PURSUANT TO 29 U.S.C. 8 216(b) (DOC. #15); COUNSEL TO
CONFER ABOUT MODIFICATIONS TO PROPOSED NOTICE AND
FILE JOINT AMENDED PROPOSED NOTICE WITHIN TEN DAYS

 

Plaintiffs Matthew Godsey, Josh Wagler, and Jasson Dunaway filed this
collective action against Airstream, Inc., alleging violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 ef seg., the Ohio Minimum Fair Wage
Standards Act, O.R.C. §§ 4111.03 and 4111.08, and the Ohio Prompt Pay Act,
O.R.C. § 4113.15 (the “Ohio Wage Acts”).

This matter is currently before the Court on Plaintiffs’ Pre-Discovery Motion
for Conditional Class Certification and Court-Supervised Notice to Potential Opt-In
Plaintiffs Pursuant to 29 U.S.C. § 216(b). Doc. #15. Airstream opposes that

motion for several reasons.
I. Background and Procedural History

The three Named Plaintiffs, all former employees of Airstream, generally
allege that, in calculating overtime pay, Airstream failed to properly calculate
regular rates of pay to include certain nondiscretionary weekly attendance and
bonuses and monthly production bonuses. These same claims were the subject of
a previous opt-in collective action, Funk v. Airstream, Inc., 3:17-cv-260.
However, none of the Named Plaintiffs joined in that lawsuit, or otherwise
participated in it. On behalf of themselves and others who are similarly situated,
Plaintiffs seek to recover unpaid overtime wages through: (1) an opt-in collective
action under the FLSA, 29 U.S.C. 8 216(b); and (2) a class action alleging
violations of the Ohio Wage Acts.

Plaintiffs have filed a Pre-Discovery Motion for Conditional Class Certification
and Court-Supervised Notice to Potential Opt-in Plaintiffs Pursuant to 29 U.S.C.
§ 216(b), Doc. #15. The proposed FLSA Collective Class is defined as:

All current and former hourly, non-exempt employees of Airstream

who (1) received additional forms of remuneration with their base

hourly rate of pay during any workweek that they worked over 40

hours in any workweek beginning three years preceding the filing date

of this Complaint and continuing through the date of final disposition

of this case; and (2) did not opt[-lin to or join the FLSA Collective in
Funk v. Airstream, Inc., et al., from April 29, 2015' to the present.

 

' Although this date lies beyond the FLSA’s three-year statute of limitations for
willful violations, 29 U.S.C. § 255(a), Plaintiffs plan to later argue that Airstream’s
interference justifies equitable tolling. In the event the Court agrees that equitable
tolling is warranted, this date would incorporate all who may have a viable claim.

2
In addition to asking for conditional class certification, Plaintiffs also ask the
Court to: (1) approve the Court-Supervised Notice and Consent Form to the
Putative Class Members; (2) approve a 90-day Reminder Notice to be sent to
Putative Class Members halfway through the 90-day opt-in period; and (3) order
Defendants to identify all potential opt-in plaintiffs within 14 days of the entry of

this Order.

iF Analysis

A. Conditional Certification

ds Relevant Law

The FLSA requires covered employers to pay non-exempt employees not less
than minimum wage for each hour worked, and one and one-half times the
employee's “regular rate” of pay for each hour worked in excess of forty hours per
week. 29 U.S.C. 88 206-207. Employers who violate these provisions are liable
for the unpaid wages, plus an additional amount as liquidated damages, reasonable
attorneys’ fees and costs. 29 U.S.C. § 216(b).

Under the FLSA, a collective action may be filed by one or more employees
on behalf of themselves and other “similarly situated” employees. /d. However,
unlike a typical class action lawsuit, “[n]o employee shall be a party plaintiff to any
such action unless he gives his consent in writing to become such a party and

such consent is filed in the court in which such action is brought.” /d.
The certification process in an FLSA collective action typically proceeds in
two phases. Because the statute of limitations on an FLSA claim continues to run
until written consent is filed with the court, it is important that notice of the
collective action be given to all potential opt-in plaintiffs as soon as practicable so
they can decide whether to participate in the lawsuit. Lew/s v. Huntington Nat’/
Bank, 789 F. Supp. 2d 863, 867 (S.D. Ohio 2011).

Before authorizing the plaintiffs to send the notice, however, the court must
first determine whether they have shown “that the employees to be notified are, in
fact ‘similarly situated.’” Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th
Cir. 2006). Because this determination is generally made before discovery is
conducted, plaintiffs need make only a “modest showing” at this initial stage of
the litigation. Lewis, 789 F. Supp. 2d at 867. Employees are considered to be
“similarly situated” if their “causes of action accrued in approximately the same
manner as those of the named plaintiffs.” /d. at 868. The Sixth Circuit has held
that employees are similarly situated “when they suffer from a single, FLSA-
violating policy, and when proof of that policy or of conduct in conformity with
that policy proves a violation as to all the plaintiffs.” O’Brien v. Ed Donnelly
Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on other grounds by
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016).

As the court noted in Comer, application of this “fairly lenient standard. . .
typically results in conditional certification.” 454 F.3d at 547. Factors to be

considered include: “whether potential plaintiffs were identified; whether affidavits
of potential plaintiffs were submitted; whether evidence of a widespread
discriminatory plan was submitted, and whether as a matter of sound class
management, a manageable class exists.” Lew/s, 789 F. Supp. 2d at 868
(quotations and citations omitted). At this stage, the Court does not typically
consider the merits of the plaintiffs’ claims, and individualized issues will not
typically preclude class certification. O’Brien, 575 F.3d at 584-85. Once a court
determines that the potential opt-in plaintiffs are “similarly situated” to the named
plaintiffs, notice is sent, opt-in forms are filed and discovery takes place.

At the second stage of the certification process, the defendant may file a
motion to decertify the class. At that point, the court revisits, with greater
scrutiny, the question of whether the class members are, in fact, similarly situated.
Comer, 454 F.3d at 547.

2. Discussion

Plaintiffs maintain that the Putative Class Members are similarly situated
because they: (1) worked for the same enterprise; (2) performed job duties integral
and indispensable to Airstream; and (3) were subject to the same conduct that
deprived the Named Plaintiffs of overtime wages for all hours worked in excess of
40 during workweeks when they received additional forms of remuneration.

In support of their Motion for Conditional Class Certification, Named
Plaintiffs Godsey and Wagler have submitted their own declarations, Docs. ##15-
1, 15-2, stating that, during the time in question, Airstream did not include

discretionary bonuses in the regular rate of pay for any of its hourly employees. In
addition, in their deposition in the Funk case, Airstream’s 30(b)(6) designees
Jeannie Lloyd and Mark Leksan each admitted that this was the company’s
standard procedure at the time. Doc. #11, PagelD##129-30; Doc. #12,
PagelD#416.

Airstream notes that Plaintiffs’ Motion for Conditional Class Certification is
not really a “pre-discovery” motion, given that the claims are largely identical to
those raised in the Funk lawsuit in which the parties conducted extensive
discovery. It therefore argues that Plaintiffs must make more than a “modest
showing” that they are similarly situated to the putative class members. Airstream
urges the Court to use a “modest plus” standard, which “requires an elevated
factual showing, something beyond what is alleged in the pleadings and otherwise
advancing the ball down the field beyond the pleadings.” Hal/ v. U.S. Cargo &
Courier Serv., LLC, 299 F. Supp. 3d 888, 895 (S.D. Ohio 2018).

The Court agrees that, under the circumstances presented here, the “modest
plus” standard applies. Under this standard, the Court may consider evidence from
all parties. Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 766 (N.D. Ohio
2015). Even under this slightly elevated standard, Plaintiffs have satisfied their
burden of proving that they, like the putative class members, “suffer from a single,
FLSA-violating policy” and that “proof of that policy or of conduct in conformity
with that policy proves a violation as to all the plaintiffs.” O’Brien, 575 F.3d at

584.
Airstream maintains that the Named Plaintiffs are not similarly situated to
the Putative Class Members because evidence shows that the Named Plaintiffs
have already been compensated for the back overtime allegedly owed them for the
three-year period leading up to the filing of this suit. Airstream discovered the
payroll error in 2017, and, in early 2018, issued checks to employees and former
employees, including the Named Plaintiffs, for back overtime owed from January
of 2016 through March of 2018. Doc. #17-1. PagelD##673-87. The Named
Plaintiffs, however, seek to represent a class of individuals who were not properly
compensated for overtime.

Airstream mischaracterizes Plaintiffs’ claim. Plaintiffs allege that, despite
the checks that were issued, Airstream still has not paid them or the Putative Class
Members all that may be owed. For example, Airstream calculated unpaid
overtime damages for two years instead of three because it did not believe that the
violation was willful. In addition, Airstream did not pay the employees an equal
amount of liquidated damages, which may be awarded under 29 U.S.C. § 216(b)
for violations of the FLSA. Doc. #11, PagelD##145-46. Plaintiffs also challenge
the manner in which Airstream recalculated each employee’s regular rate of pay
with respect to the production bonuses.

Based on the foregoing, the Court concludes that the Putative Class
Members are similarly situated to the Named Plaintiffs, in that none has received all

of the relief to which they may be entitled under the FLSA. The Court therefore
SUSTAINS Plaintiffs’ Motion for Conditional Class Certification under the FLSA, 29

U.S.C. 8 216(b).

ill. Court-Supervised Notice and Consent Form

Plaintiffs ask the Court to approve the proposed Court-Supervised Notice,
Doc. #15-3, and Consent Form, Doc. #15-4, to be sent via regular mail and email
to all potential § 216(b) Class Members. Plaintiffs also ask the Court to approve a
Reminder Notice, Doc. #15-5, to be sent via email to all potential § 216(b) Class
Members halfway through the 90-day opt-in period.

A. Initial Notice and Consent Form

Airstream raises several objections to the proposed Notice of Unpaid
Overtime Wages Lawsuit, Doc. #15-3.

1. Substantive Objections

Airstream first objects to inclusion of the following statement: “If Airstream
communicated to you that you have been fully paid all that you are entitled to or
otherwise made you feel that you are unable to join this Case or any lawsuit
against it without retaliation, you should disregard such communications.” Doc.
#15-3, PagelD#653 (emphasis in original).

Airstream maintains that this statement improperly discourages potential
opt-in plaintiffs from considering the impact of payments previously made to them,
and falsely gives the impression that the Court has found those previous

communications to be inappropriate. Plaintiffs maintain that this statement is
proper, given Airstream’s prior misleading communications concerning the prior
payments and the alleged fear of retaliation that resulted in such a low opt-in rate
in the Funk lawsuit.

The Court agrees with Airstream that the statement at issue must be
modified. In deciding whether to opt-in, putative plaintiffs should not be asked to
completely disregard communications concerning the prior payments they received
for back overtime pay. The Court directs counsel to confer and agree on a proper
modification of this statement.’

Airstream next argues that Plaintiffs’ failure to inform the opt-in plaintiffs of
their potential liability for costs associated with this litigation deprives those
individuals of the opportunity to make an informed decision about whether to join
the lawsuit. The Court agrees that this information should be included in the
Notice. For example, in Funk, the approved Notice contained the following
statement: “Plaintiffs, including those who opt-in to the lawsuit, will remain
responsible for paying their expenses of the litigation, and may also be held liable

aw

for Airstream’s costs of the litigation if Airstream prevails.” Funk v. Airstream,
Case No. 3:17-cv-260, Doc. #39, PagelD#354. Again, the Court directs counsel

to confer and agree on appropriate language.

 

* The Court suggests that the parties consider the statement contained in the
Notice of Collective Action Lawsuit approved by the Court in Funk, 3:17-cv-260,
Doc. #40, PagelD#359.
Within ten calendar days of the date of this Decision and Entry, counsel shall
confer to resolve these two issues and file a Joint Amended Proposed Notice of
Unpaid Overtime Wages Lawsuit. The Court will then review the proposed
amendments and establish dates for the opt-in period.

2. Procedural Objections

Airstream also objects to Plaintiffs’ request to send the Notice and the
Consent-to-Join form to the potential opt-in plaintiffs via email. Airstream has not
issued work email addresses to the putative opt-in plaintiffs and does not collect
personal email addresses as part of their contact information.

In most cases, the Court does not hesitate to allow plaintiffs to send class
notices via regular mail and email. However, in cases like this, where the employer
has not issued work email addresses to its employees and does not typically
collect employees’ personal email addresses, notice via email is not always
practicable. In Funk, the Court ordered Airstream to collect the employees’
personal email addresses and provide them to Plaintiffs’ counsel. Airstream’s
attempts to do so, however, were largely unsuccessful because most employees
indicated that they did not want to be contacted via their personal email addresses
about the pending litigation.

In the Court’s view, under the circumstances presented here, asking
Airstream to make another attempt to collect personal email addresses for a

second collective action involving the same claims raised in Funk would be

10
improper and the Court refuses to do so. Accordingly, Plaintiffs may send the
Notice and Consent-to-Join forms via regular U.S. mail, but not via email.

B. Reminder Notice

Airstream also objects to Plaintiffs’ request that they be permitted to send
potential opt-in plaintiffs a Reminder Notice approximately halfway through the 90-
day opt-in period. It argues that this will unnecessarily stir up litigation and
improperly suggest the Court’s endorsement of Plaintiffs’ claims. As Plaintiffs
note, however, Airstream’s arguments are largely belied by the fact that, after the
Reminder Notice was sent in Funk, no additional putative class members opted in.

The Court will allow Plaintiffs to send a Reminder Notice halfway through
the 90-day opt-in period. Nevertheless, for the reasons explained above, any such

Reminder Notice is to be sent via regular U.S. mail only.

IV. Identification of Potential Opt-in Plaintiffs

Within 14 calendar days of the date of this Decision and Entry, Airstream
shall produce a list, in electronic and importable format, of all potential putative
216(b) Class Members, including their names, positions of employment, last-
known mailing addresses, last-known telephone numbers, work locations, and
dates of employment. Airstream need not produce email addresses of the putative

class members.

1]
V. Conclusion

For the reasons stated above, the Court SUSTAINS Plaintiffs’ Pre-Discovery
Motion for Conditional Class Certification and Court-Supervised Notice to Potential
Opt-In Plaintiffs Pursuant to 29 U.S.C. 8 216(b). Doc. #15. The Court, however,
also SUSTAINS Ajirstream’s substantive objections to the proposed Notice. Within
ten calendar days of the date of this Decision and Entry, counsel shall confer to
resolve these outstanding issues and file a Joint Amended Proposed Notice of
Unpaid Overtime Wages Lawsuit for the Court’s approval.

As set forth above, within 14 calendar days of this Decision and Entry,
Airstream shall produce a list of all potential putative 216(b) Class Members, along

with relevant contact information.

Date: January 31, 2020 (An a

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

12
